UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 05-6373




In Re:   ALBERT CURTIS MILLS,

                                                        Petitioner.




                 On Petition for Writ of Mandamus
                           (CA-04-3639)


Submitted:   July 27, 2005                 Decided:   August 4, 2005


Before KING, GREGORY, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Albert Curtis Mills, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Albert Curtis Mills filed a petition for writ of mandamus

requesting this court to order prison officials to exterminate the

mice from the prison facility. Mandamus is a drastic remedy, which

will only be granted in extraordinary circumstances.         In re Beard,

811 F.2d 818, 826 (4th Cir. 1987)          The party seeking mandamus

relief has the heavy burden of showing that he has no other

adequate avenue of relief and that his right to the relief sought

is “clear and indisputable.”       Allied Chem. Corp. v. Daiflon, Inc.,

449 U.S. 33, 35 (1980); In re First Fed. Sav. & Loan Ass’n, 860

F.2d 135, 138 (4th Cir. 1988).        Because Mills has other means of

challenging his prison conditions, we find that he has not met his

burden.

           Accordingly, we deny Mills’ petition.         We dispense with

oral   argument,   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          PETITION DENIED




                                   - 2 -